Title: [The Stamp Act, 1765]
From: Adams, John
To: 


      This Year 1765 was the Epocha of the Stamp Act.... I drew up a Petition to the Select Men of Braintree, and procured it to be signed by a Number of the respectable Inhabitants, to call a Meeting of the Town to instruct their Representatives in Relation to the Stamps. The public Attention of the whole Continent was alarmed, and my Principles and political Connections were well known.... I prepared a Draught of Instructions, at home and carried them with me: the cause of the Meeting was explained, at some length and the state and danger of the Country pointed out, a Committee was appointed to prepare Instructions of which I was nominated as one. We retired to Mr. Niles House, my Draught was produced, and unanimously adopted without Amendment, reported to the Town and Accepted without a dissenting Voice. These were published in Drapers Paper, as that Printer first applied to me for a Copy. They were decided and spirited enough. They rung thro the State, and were adopted, in so many Words, As I was informed by the Representatives of that Year, by forty Towns, as Instructions to their Representatives. They were honoured sufficiently, by the Friends of Government with the Epithets of inflammatory &c. I have not seen them now for almost forty Years and remember very little of them. I presume they would now appear a poor trifle: but at that time they Met with such strong feelings in the Readers, that their Effect was astonishing to me and excited some serious Reflections. I thought a Man ought to be very cautious what kinds of fewell he throws into a fire when it is thus glowing in the Community. Although it is a certain Expedient to acquire a momentary Celebrity: Yet it may produce future Evils which may excite serious Repentance. I have seen so many fire brands, thrown into the flames, especially not only in the worthless and unprincipled Writings of the profligate and impious Thomas Paine and in the French Revolution, but in many others, that I think, every Man ought to take Warning. In the Braintree Instructions however, If I recollect any reprehensible fault in them, it was that they conceeded too much to the Adversary, not to say Enemy. About this time I called upon my Friend Samuel Adams and found him at his Desk. He told me the Town of Boston had employed him to draw Instructions for their Representatives: that he felt an Ambition, which was very apt to mislead a Man, that of doing something extraordinary and he wanted to consult a Friend who might suggest some thoughts to his mind. I read his Instructions and shewed him a Copy of mine. I told him I thought his very well as far as they went, but he had not gone far enough. Upon reading mine he said he was of my Opinion and accordingly took into his, some paragraphs from mine.
      On the fourteenth of August this Year, The People in Boston rose, and carried Mr. Oliver who had been appointed Distributor of Stamps, to Liberty Tree where they obliged him to take an Oath, that he would not exercise the office. The Merchants of Boston could not collect their debts, without Courts of Justice. They called a Town Meeting, chose a Committee of thirty Gentlemen to present a Petition to the Governor and Council, to order the Courts of Justice to proceed without Stamped Papers, upon the principle that the Stamp Act was null because unconstitutional. This Principle was so congenial to my Judgment that I would have staked my Life on the question: but had no suspicion that I should have any thing to do with it, before the Council, till a Courier arrived with a Certificate from the Town Clerk that I was elected by the Town, with Mr. Gridley and Mr. Otis, to argue the Point the next morning. With so little preparation and with no time to look into any books for analogous Cases, I went and introduced the Argument but made a very poor figure. Mr. Gridley and Mr. Otis more than supplied all my defects. But the Governor and Council would do nothing. The Court of Common Pleas, however were persuaded to proceed and the Superiour Court postponed and continued the Question till the Act was repealed. At an Inferiour Court in Plymouth, Mr. Paine and I called a Meeting of the Bar, and We laboured so successfully with our Brothers that We brought them all to agree in an Application to the Court to proceed without Stamps, in which We succeeded.
     